Case: 5:19-cr-00010-JMH-MAS Doc #: 87-1 Filed: 03/29/19 Page: 1 of 3 - Page ID#: 289
                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVIS10N
                                          LEXINGTON

  CRIⅣIINAL ACT10N NO.19‐             10‐ JⅣ   IH

  UNITED STATES OF AⅣ IERICA                                                             PLAINTIFF

  V.                               AGREED PROTECTIVE ORDER


  ANDREW GILBERT YBARRA II                                                             DEFENDANT

                                                    *{<rF**+*

            The Court, having been informed that the United States and the Defendant have agreed to

  a   protective order regarding the handling of discovery materials to be provided by the United States

  to counsel for the Defendant; the United States and counsel for the Defendant having proposed

  terms of such an agreed order, as evidenced by the signature of counsel for the Defendant and the

  United States; and

            Whcrcas the parties havc confelTed about discovew in this matter; and

            Whcrcas the]Dcfcndant's counscl will be provided      copies of all of the below referenced

  items in discovenん


           ITIS HEMBY ORDEMD:
            1.     That by agreement      of the parties, no    discovery materials pertaining   to   the

 prosecution of the above-cited matter     will be disseminated to anyone other than counsel for the

 Defendant and other members of the defense team (including staff for counsel, subsequently

 appointed experts and investigators, and any court-approved Discovery Coordinator and their staff)

 (collectively, hereinafter, "Authorized Persons").

            2.     That by agreement of the parties, the Defendant may have access to discovery
Case: 5:19-cr-00010-JMH-MAS Doc #: 87-1 Filed: 03/29/19 Page: 2 of 3 - Page ID#: 290
  materials only under the supervision of Authorized Persons or    if   defense counsel   (i) converts the

  unredacted records into a format that can be redacted and      (ii)   redacts all personal identifying

  information about the confidential source and any victims in this case.

         3.      The Defendant shall not make or retain his own copy of the discovery materials, or

  personal identifying information contained therein.

         4.      No discovery materials may be left unattended at any place where they can be taken

  or copied by anyone who is not an Authorized Person.

         5.      No person may publicize or make known to anyone who is not an Authorized

  Person the content   of any of the discovery materials, except for use in any court filing or

  proceeding as necessary to the defense ofthis case.

         6.      Upon completion of this case, including any appeal, discovery materials shall be

  returned to the prosecution upon request by the prosecution.




  Assistant United States Attomey
  260 West Vine Street
  Lexington, KY 40507 -1612




         I foYANORTW GILBERT YBARRA II
  969 Barret Avenue
  Louisville, KY 40204
  (s02)s83-8777
  clark@j clarkbaird. c o m
Case: 5:19-cr-00010-JMH-MAS Doc #: 87-1 Filed: 03/29/19 Page: 3 of 3 - Page ID#: 291
                                      Attachment A

  I, ANDREW GILBERT YBARRA II, have read the Agreed Protective Order and agree to
  comply with its orders.

                                                      ∠LEch鯛 ○1負
                                                      Date
  Defendant
